 

10

d1

12.

13

14

15

16

17

18.

19
20
21
22
23
24
25
26
27

28

Case 2:19-cr-00531-CAS Document 1

Filed 09/12/19 Page 1 of 35 Page ID #1

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

October 2018 Grand Jury

UNITED STATES OF AMERICA,
Plaintiff,

V.

DR. N. VAHEDI PHARMACY INC.,
dba “FUSION RX COMPOUNDING

PHARMACY, ”
NAVID VAHEDI, and
JOSEPH S. KIEFFER,

Defendants.

ey AN eR eRS
CR No. A a AN f “ f 4 *

mo NG iyudw t Ss
INDICTMENT
[18 U.S.C. § 371: Conspiracy to
Commit Mail. Fraud, Wire Fraud,
Health Care Fraud, and Pay Illegal
Remuneration; 18 U.S.C. § 1343:
Wire Fraud; 18 U.S.C. § 1347:
Health Care Fraud; 18 U.S.C.
§ 1028A(a) (1): Aggravated Identity
Theft; 42 U.S.C. § 1320a-
7b(b) (2) (B): Payment of Illegal
Remunerations; 18 U.S.C.
§ 1956(h): Conspiracy to Commit
Money Laundering; 18 U.S.C. § 2:
Aiding and Abetting and Causing an]
Act to Be Done; 18 U.S.C. §§ 981,
982, and 1028 and 28 U.S.C.
§ 2461(c): Criminal Forfeiture]

 

 

 

 

The Grand Jury charges:
COUNT ONE
[18 U.S.c. § 371]

[ALL DEFENDANTS ]

GENERAL ALLEGATIONS

 

At times relevant to this Indictment:

Ls Defendant DR. N. VAHEDI PHARMACY,

INC., doing business as

 
10

1

12
13
14
15
16
7
18
19
20
21

22

23

24

25

26

27

28

 

Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 2 of 35 Page ID #:2

 

FUSION RX Compounding Pharmacy (“defendant FUSION RX”), was a
pharmacy located at 2001 Westwood Boulevard, Suite A, Los Angeles,
California 90025, within the Central District of California.
Defendant FUSION RX operated primarily as a multi-state mail order
pharmacy with the vast majority of its revenue derived from filling
and refilling, by mail, prescriptions for compounded medications.
Defendant FUSION RX maintained a business bank account at JP Morgan |
Chase Bank, with an account number ending in 4586 (the “FUSION RX
Chase Account”).

2. Defendant NAVID VAHEDI was a resident of Los Angeles,
California, within the Central District of California, who had owned
and operated defendant FUSION RX since its formation in or about
February 2009. befendant VAHEDI maintained a personal savings
account at JP Morgan Chase bank, with an account. number ending in
7865 (“VAHEDI’s Personal Chase Account”).

3. Defendant JOSEPH S. KIEFFER, a resident of Los Angeles, .
California, owned and operated J. Sheridan Enterprises, Inc.;
Sheridan Foundation, Inc.; and Joseph S. Kieffer, DBA Sheridan
Medical (collectively, “Sheridan Medical”), all three of which were
formed in California in or about 2011. Sheridan Medical served as an
intermediary between defendant FUSION RX and individuals referred to
as “marketers.” Defendant KIEFFER, through Sheridan Medical, would
pay percentage-based commission payments to marketers to generate and
steer prescriptions for compounded drugs to defendant FUSION RX.
Defendant VAHEDI, through defendant FUSION RX, would reimburse
defendant KIEFFER, through Sheridan Medical, for these referral
payments. Defendant KIEFFER maintained a checking account at-First
Bank, with an account number ending in 6385 (“KIEFFER’s First Bank

2

 

 
10
11
12
13
14
15
16

47
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 3 o0f35 Page ID #3

Account”).

4, PHIRX LLC (*PHIRX”) was a Utah corporation formed on or
about May 15, 2014, to “market” compounded drugs to physicians. Co-
conspirator Joshua Pearson (“Pearson”) owned and operated PHIRX,
which generated and steered prescriptions for compounded drugs to
defendant FUSION RX, in exchange for payments defendant KIEFFER made
through Sheridan Medical.

‘Compounded Drugs

5. “Compounding” was a practice in which a licensed pharmacist
or a licensed physician combined, mixed, or altered ingredients of a
drug or multiple drugs to create a drug tailored to the needs of an
individual patient. Compounded drugs were not approved by the United
States Food and Drug Administration (“FDA”); that is, the FDA did not
verify the safety, potency, effectiveness, or manufacturing quality

of compounded drugs and such formulations were not “FDA-approved.”

6. Compounded drugs were prescribed by a physician generally

when an FDA-approved drug did not meet the health needs of a

particular patient. For example, if a patient was allergic to a
specific ingredient in an FDA-approved medication, such as a dye or a
preservative, a compounded drug could be prepared excluding. the
substance that triggered the allergic reaction. Compounded drugs
would also be prescribed when a patient could not consume a
medication by traditional means, such as an elderly patient or a
child who could not swallow an FDA-approved pill and needed the drug
in a liquid form that was not otherwise available. Because |
compounded medications were generally intended to be tailored to the
needs of specific patients, the reimbursement rates for compounded
medications were often higher than those of FDA-approved medications.

3

 
10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 4of35 Page ID#:4

TRICARE

7, TRICARE provided health care benefits, items, and services
to Department of Defense beneficiaries worldwide, including active
duty service members, National Guard and Reserve members, retirees,
their families, and survivors.

8. TRICARE provided health care benefits for certain
prescription drugs, including certain compounded drugs, that were
medically necessary and prescribed pursuant to TRICARE rules and
regulations.

"Medicare

ty Medicare provided benefits to individuals who were 65 years
and older or disabled. Medicare was administered by the Centers for
Medicare and Medicaid Services, a federal agency under the United
States Department of Health and Human Services. |

10. To participate in Medicare, providers, including
pharmacies, were required to submit applications in which the
providers agreed to comply with all Medicare-related laws and
regulations, including the federal anti-kickback statute (42 U.S.C.
§ 1320a-7b(b)) (the “Anti-Kickback Statute”), which proscribes the
offering, payment, solicitation, or receipt of any remuneration in
exchange for a patient referral or referral of other business for
which payment may be made by any federal health care program. If.
Medicare approved a provider’s application, Medicare assigned the
provider a Medicare ‘provider number,” which was used for processing
and paying claims.

11. Medicare reimbursed providers for certain compounded drugs
that were medically necessary to the treatment of a beneficiary’s
illness or injury, were prescribed by a beneficiary’s physician or a

4

 
Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 5 of 35 Page ID #:5

 

 

10
LL
“42
13
14

~15

16

17
18
19
20

21
22
23
24
25
26
27

28

 

 

qualified physician’s assistant acting under the supervision of a
physician, and were provided in accordance with Medicare regulations
and guidelines that governed whether a particular service or product
would be reimbursed by Medicare.

FEHBP

 

12. The Federal Employees Health Benefits Program (“FEHBP”) was
a federally funded health care benefit program provided by the
federal government to provide medical benefits, items, and services
to federal employees, retirees, and their eligible spouses and
dependent children.

13, The FEHBP provided coverage for certain prescription drugs,
including certain compounded drugs, that were medically necessary and
prescribed by a- licensed physician. CVS Caremark, Inc. (“CVS”) and
Express Scripts administered FEHBP’S prescription drug benefits.

AMTRAK

14. The National Railroad: Passenger Corporation (“Amtrak”)
operated public train services throughout the United States. The
Amtrak health care plan reimbursed medical providers, including
pharmacies (collectively, “providers”), that treated Amtrak health
care plan participants, who were generally Amtrak employees.

15. The Amtrak health care plan required providers to submit
claim forms in order to receive reimbursement for medical services
and items provided to Amtrak health care participants. ‘The Amtrak
health care plan paid only medically necessary claims for patients
covered under the health care plan.

16. To encourage patients to receive cost-effective and
medically necessary treatments, the Amtrak health care plan required
participants to. make payments toward their own health care in the

5

 
Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 6 of 35 Page ID #:6

 

10

Li

12

13

14

15
16
17
18
19

20

21.

22
23
24
29
26
27

28

 

 

form of co-insurance, copayments, and deductibles.

17. From on or about May 13, 2014, to at least June 2015, Aetna
Inc. (“Aetna”) processed claims for Amtrak’s health care plan.

Federal Health Care Programs

18.0 TRICARE and Medicare, among others, were “federal health
care programs,” as defined by 42 U.S.C. § 1320a-7b(f) (collectively,
the “Affected Federal Programs”).

19. - The Affected Federal Programs, FEHBP, Amtrak, and private
insurance plans that ultimately reimbursed defendant FUSION RX for
dispensing compounded drug prescriptions, were “health care benefit
programs,” as defined by 18 U.S.C. §& 24(b), that affected commerce
(collectively, the “Affected Health Care Programs”).

Pharmacy Benefit Managers

20. A pharmacy benefit manager (“PBM”) served as, among other
things, an intermediary between health care benefit programs,
pharmacies, and patient-beneficiaries.

21. CVS, Express Scripts, and other PBMs (collectively, “the
Operative PBMs”), administered prescription drug benefits as the PBMs
for the Affected Health Care Programs.

22. The Affected Health Care Programs provided coverage for
certain prescription drugs, including certain compounded drugs, that
were medically necessary and lawfully prescribed. To effectuate this

coverage, the Affected Health Care Programs entered into agreements

‘with the Operative PBMs to administer prescription drug benefits.

under the respective insurance plans.

23. In turn, the Operative PBMs would develop and maintain a
network of pharmacies, which provided prescription drugs to
beneficiaries of the Affected Health Care Programs. Entering into a

6

 
r0
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 7 of 35 Page ID#:7

pharmacy provider agreement with the Operative PBMs would provide a
contracting pharmacy access to myriad individual beneficiaries
insured under the Affected Health Care Programs, by virtue of
authorizing the pharmacy to submit health care claims for
reimbursement in connection with dispensing prescription drugs to
these beneficiaries. The Operative PBMs would pay these health care.
claims, and, in turn, the Affected Health Care Programs would
reimburse the PBMs for the health care claims paid on behalf of the
Affected Health Care Programs.

24. Based on these arrangements, beneficiaries filled their
prescriptions through network pharmacies that contracted with the
Operative PBMs. If a beneficiary chose a network pharmacy, the
pharmacy was required to collect any applicable copayment from the
beneficiary, dispense the drug to the beneficiary, and submit a claim
for reimbursement to the applicable Operative PBM, which, in turn,
would adjudicate the claim and reimburse the pharmacy. To be a
network pharmacy with one of the Operative PBMs, a pharmacy agreed to
be bound by, and comply with, all applicable state and federal laws
and collect any applicable co-insurance, copayment, and/or
deductible.

Coinsurance / Copayments

 

25. The Affected Health Care Programs and operative PBMs,
acting on behalf of the Affected Health Care Programs, relied on
pharmacy providers to collect all: applicable copayments from
beneficiaries. The applicable network agreements confirmed that the
collection of copayments was material to the Affected Health Care

Programs and the Operative PBMs.

 
LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 8 of 35 Page |ID#:8 -

 

 

 

 

26. On or about August 27, 2009, defendant VAHEDI, on behalf of
defendant FUSION RX, executed a network agreement with CVS, which
authorized defendant FUSION RX to submit claims for prescription
drugs it dispensed to beneficiaries who had had health insurance
plans that were part of the CVS network. Similarly, oh or about
September 29, 2014, defendant VAHEDI, on behalf of defendant FUSION
RX, executed a network agreement with Express Scripts, which
authorized defendant FUSION RX to submit claims for prescription
drugs it dispensed to beneficiaries who were part of the Express
Scripts network, specifically including TRICARE beneficiaries. Both
of these agreements required defendant FUSION RX to collect patient
copayments and prohibited defendant FUSION RX from waiving,
discounting, or otherwise reducing patient copayments.

B. OBJECTS OF THE CONSPIRACY

27. Beginning on an unknown date, but no later than in or about
March 2014, and continuing to at least September 2016, in Los Angeles.
County, within the Central District of California, and elsewhere,
defendants FUSION RX, VAHEDI, and KIEFFER, along with others known
and unknown to the Grand Jury, knowingly conspired to commit the
following offenses against the United States:

a. mail fraud, in violation of Title 18, United States
Code, Section 1341; _ os
b. wire fraud, in violation of Title 18, United States
Code, Section 1343; |
Cc. health care fraud, in violation of Title 18, United
States Code, Section 1347; and

d. knowingly and willfully offering to pay or paying any

remuneration to any person (i) to induce such person to refer an

8

 
11
12

13

14

15
16
17
18
19
20
21

22

23

24

25

26

27

28

Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 9 of 35 Page ID #9

 

 

 

individual for the furnishing and arranging for the furnishing of any
item or service, and (ii) to arrange for and recommend purchasing or
ordering any good, service, or item, for which payment may be made in
whole or in part under a Federal health care program, in violation of
Title 42, United States Code, Section 1320a-7b(b) (2).
Cc. THE MANNER AND MEANS OF THE CONSPIRACY

28. The objects of the conspiracy were carried out, and to be
carried out, in substance, as follows:

a. Defendant VAHEDI, through defendant FUSION RX, using
the FUSION RX Chase Account, and defendant KIEFFER, using KIEFFER’ s
First Bank Account, would pay marketers to generate and steer
prescriptions for compounded drugs (the “Kickback-Tainted
Prescriptions”) to defendant FUSION Rx.

b. Although defendant VAHEDI worked in concert with
defendant KIEFFER to establish, calculate, and fund the kickbacks, in
an attempt to circumvent the Anti-Kickback Statute, defendants VAHEDI
and KIEFFER would take steps to conceal the connection and payments
between defendant FUSION RX and marketers. Specifically, defendant
VAHEDI would pay.the kickbacks to Sheridan Medical, knowing and
intending that defendant KIEFFER would cause Sheridan Medical to in
turn pay the marketers, including Pearson through his company PHIRX.
Further, defendants VAHEDI and KIEFFER, and Pearson and other co-
conspirators, would discuss (i) backdating and fabricating invoices
to make it appear that defendant KIEFFER paid Pearson through PHIRX a
flat-rate marketing fee rather than a payment based on the volume of
Kickback-Tainted Prescriptions referred by Pearson to defendant
FUSION RX, and (ii) terminating Pearson and PHIRX representatives as
independent contractors so that they could instead be “hired” by

9

 
Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 10 of 35 Page ID #:10

 

LO
11
12
13
14

15

16.

17

18

19

20

21

22

23

24

25

26

27

28

 

 

defendant FUSION RX as W-2 employees, in an effort to falsely
characterize Pearson’s conduct as falling within a safe harbor of the
Anti-Kickback Statute.

| c. The kickback payments paid by defendant VAHEDI to
marketers, through Sheridan Medical, would be an agreed-upon,
marketer-specific percentage of the reimbursements defendant FUSION
RX would receive for dispensing the compounded medications based on
the Kickback-Tainted Prescriptions.

d. In return for the kickbacks, marketers, including
Pearson, would:

i. Solicit beneficiaries, often through the
provision of financial incentives, to request that their prescribing
physicians authorize prescriptions for compounded drugs; and/or |

ii. Solicit physicians to authorize prescriptions for
compounded drugs for beneficiaries, which often included providing
physicians with preprinted prescription scripts for compounded drug
combinations specifically selected to maximize the amount the |
Affected Health Care Programs would reimburse defendant FUSION Rx for
each dispensed compounded drug, without regard for the medical
efficacy or need for the compounded drug.

e. Instead of providing the Kickback-Tainted
Prescriptions directly to beneficiaries, who would then be free to
select the pharmacy at which they would be filled, the marketers,
including Pearson, would.deliver or cause the prescribing physicians
to deliver the Kickback-Tainted Prescriptions directly to defendant
FUSION RX for dispensing.

f. Defendant FUSION RX would generally dispense the
compounded drugs identified in the Kickback-Tainted Prescriptions and

10

 
10

11

12

13

14

15

16

17.

18
19
20
21
22
23
24

295

26

27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 11o0f35 Page ID #:11

electronically submit to the Affected Health Care Programs, including
the Affected Federal Programs, exorbitant claims for reimbursement
for dispensing those high-priced drugs.

g. After the claims for reimbursement were electronically
processed or adjudicated, defendants FUSION RX and VAHEDI, among
other co-conspirators, would cause the underlying compounded drugs to
be delivered by mail to beneficiaries of the Affected Health Care
Programs. .
| h. Defendant VAHEDI, through defendant FUSION RX, would
cause reimbursements from the Affected Health Care Programs based on
the Kickback-Tainted Prescriptions to be deposited into the FUSION RX
Chase Account, and these funds would then be used to pay marketers to
induce -the referral of additional Kickback-Tainted prescriptions.

i. In order to avoid discouraging beneficiaries from
filling the lucrative Kickback-Tainted Prescriptions at defendant
FUSION RX, defendants FUSION RX, VAHEDI, and KIEFFER, and Pearson, |
would agree that defendant FUSION RX would not collect patient |
copayments from the beneficiaries.

3. Defendants FUSION RX and VAHEDI would falsely
represent and attempt to represent to the Operative PBMs and the
Affected Health Care Programs that defendant FUSION RX was, in fact,
collecting applicable copayments from patients, despite the co-
conspirators’ explicit practice and understanding not to do so.

k. Specifically, in or around late 2014, in response to
audits by the Operative PBMs, which, in part, sought to verify
defendant FUSION RX’s collection of patient copayments, defendants
VAHEDI and KIEFFER, along with other co-conspirators, would devise a
plan to deceive the Affected Health Care Programs by making it appear

11

 
“210

11

12

13

14

15

16

17

° 18

19
20
21
22
23
24
25
26

27

28

 

 

Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 12 of 35 Page ID #:12

 

as though defendant FUSION RX was collecting all applicable
copayments from patients.

Ll. For this purpose, defendant VAHEDI would purchase and
cause the purchase of batches of American Express (“AMEX”) pre-paid
gift cards that would not be registered or tied to a specific
individual (the “Identity-Masked AMEX Gift Cards”). Defendant VAHEDI
would then load and cause the loading of over $100,000 onto the
Identity-Masked AMEX Gift Cards using funds from the FUSION RX Chase
Account.

m. . Without the, knowledge or consent of the respective
patients, the Affected Health Care Programs, or the Operative PBMs,
defendant VAHEDI and other co-conspirators would use and cause the
Identity-Masked AMEX Gift Cards to be used at point-of-sale terminals
at defendant FUSION RX to satisfy patient copayment obligations
associated with the dispensing of compounded drugs that were billed
to the Affected Health Care Programs (the “Fraudulent Copayment
Arrangement”) .

| n. Defendants FUSION RX, VAHEDI, and KIEFFER, along with
other co-conspirators, would conceal the Fraudulent Copayment
Arrangement by creating records falsely showing that patients were
making these copayments. These representations were material to the
Affected Health Care Programs and Operative PBMs, who would rely on
and consider these records in connection with pharmacy audits to
determine, in part, whether defendant FUSION RX was appropriately
collecting patient copayments. | |

oO. To further conceal the Fraudulent Copayment
Arrangement, defendant VAHEDI would also direct defendant KIEFFER and
Pearson to instruct the relevant patient-beneficiaries that, if the

12

 
Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 13 0f 35 Page ID#13

 

10
11
12

13

14

15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

patient-beneficiaries were asked by auditors whether they had paid
the copayments, the patient-beneficiaries should respond falsely that
they did so using a credit card and avoid specifying the credit card
they used for the payment. |

D. EFFECTS OF THE CONSPIRACY

29. Asa result of the Kickback-Tainted Prescriptions, between
in or about March 2014 and in or about February 2016, defendants
FUSION RX and VAHEDI would submit and cause the submission of claims
exceeding approximately $17,000,000 to health care benefit programs
and receive approximately $16,800,000 in reimbursements from the
Affected Health Care Programs, with at least approximately $3,303,110
of that amount coming from the Affected Federal Programs.

30. Between in or about October 2013 and in or about February
2016, defendant VAHEDI, through defendant FUSION RX, transferred
approximately $8,424,665 to defendant KIEFFER, through Sheridan
Medical, for coordinating the generation and steering of
prescriptions for compounded drugs to defendant FUSION RX for
dispensing. In turn, defendant KIEFFER, through Sheridan Medical,
paid Pearson, through PHIRX, approximately $5,428,019 for steering
the referral of prescriptions for compounded drugs to defendant
FUSION RX. PHIRX generated over half of the compounded drug
prescriptions defendant FUSION RX dispensed.

31. As part of the conspiracy, defendants VAHEDI and FUSION RX
paid and caused the payment of at least 525 fraudulent copayments
corresponding to compounded drug prescription reimbursement claims
submitted to the Affected Health Care Programs and, in turn, received
at least approximately $4,300,000 from the Affected Health Care |

Programs.

13

 
10

11

12

13

14

15

16

17

18

19

20

21

22 |

23

24

25

26

27

28

 

 

Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 14o0f35 Page ID#14

E. ° OVERT ACTS

32. On or about the following dates, in furtherance of the
conspiracy and to accomplish its objects, defendants FUSION RX,
VAHEDI, and KIEFFER, and others known and unknown to the Grand Jury,
committed, and caused others to commit, the following overt acts,
among others, within the Central District of California, and
elsewhere: —

Overt Act No. 1: On March 21, 2014, defendant VAHEDI sent a
text message from his cell phone number ending in 9393 to defendant
KIEFFER at his cell phone number ending in 4431, writing, “What if we
charged copay to patient and sent them a gift card of equal value? Or
should we stick with the attempt to bill method?”

Overt Act No. 2: In April 2014, Pearson, through PHIRX,
caused the generation and steering of prescriptions to defendant
FUSION RX in exchange for referral payments of 35% of the amount the
Affected Health Care Programs reimbursed on these prescriptions.

Overt Act No. 3: ' On November 20, 2014, defendant VAHEDI
purchased and caused the purchase of 104 Identity-Masked AMEX Gift
Cards, using an AMEX business card that was linked to the FUSION RX
Chase Account.

Overt Act No. 4: On November 26, 2014, defendant VAHEDI used
and caused the use of an Identity-Masked AMEX Gift Card, with a card
number ending in 1400, to pay a $65.07 patient copayment for patient
L.P. in connection with prescription number 132176, which’ resulted in
a reimbursement of $18,238.53 to defendant FUSION RX, all ora
portion of which was paid by Medicare.

Overt Act No. 5:°  - On December 2, 2014, defendant VAHEDI used
and caused the use of an Identity-Masked AMEX Gift Card, with a card

14

 
10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27

28

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 15o0f35 Page ID#15

 

number ending in 3193, to pay the $30 patient copayment in connection
with prescription number 133115 involving compounded drugs for CVS
beneficiary T.W., who was an Amtrak employee. |

Overt Act No. 6: On December 31, 2014, defendant VAHEDI
caused CVS to issue check number 1008236225, in the amount of
$146,210.85, which included a reimbursement for FUSION RX
prescription number 133115, related to CVS beneficiary T.W., among
other prescriptions and beneficiaries. /

Overt Act No. 7: On January 16, 2015, defendant KIEFFER and
Pearson caused compounded drug prescription number 120203 for FEHBP
beneficiary J.D. to be sent from a physician j¢elinic, located in Eagle
Mountain, Utah, to defendant FUSION RX for dispensing.

Overt Act No. 8: | On January 16, 2015, defendants VAHEDI and
KIEFFER, along with Pearson, caused CVS to issue check number
1008301740, in the amount of $255,430.91, to defendant FUSION Rx,
related; in part, to prescription number 120203 and FEHBP beneficiary
J.D.

Overt Act No. 9: On January 27, 2015, defendant VAHEDI sent a
text message from his cell phone number ending in 9393 to defendant
KIEFFER at his cell phone number ending in 4431, writing: “We need
to talk about patches. See the email I sent and keep in mind we
aren’t collecting copays.”

Overt Act No. 10: On February 3, 2015, defendant VAHEDI

 

purchased and caused the purchase of 13 Identity-Masked AMEX Gift
Cards, with funds drawn from the FUSION RX Chase Account.

Overt Act No. 11: On February 12, 2015, defendant VAHEDI used

 

and caused the use of an Identity-Masked AMEX Gift Card, with an AMEX
card number ending in 4250, to pay a $200 patient copayment for

15

 

 
10
11
12
13
14
15
16
17
18
19

20

21

22
23
24
25
26
27

28

 

 

Case 2:19-cr-00531-CAS. Document 1 Filed 09/12/19 Page 16 of 35 Page ID #:16

patient S.R. in connection with prescription number 128734, involving
the provision of compounded drugs later reimbursed by FEHBP.

Overt Act No... 12: On March 2, 2015, defendants VAHEDI and

 

KIEFFER agreed with Pearson to increase the referral payments to
Pearson from 35% to 45% of the amount the Affected Health Care
Programs reimbursed on PHIRX-referred prescriptions.

Overt Act No. 13: On March 5, 2015, defendant VAHEDI sent a

 

SMS text message from his cell phone number ending in 9393 to
defendant KIEFFER at his cell phone number ending in 4431, writing:
“You have to make sure that all of [Pearson’s] people say they paid a
copay if asked.”

Overt Act No. 14: On March 6, 2015, defendant VAHEDI used and

 

caused the use of an Identity-Masked AMEX Gift Card, with an AMEX
card number ending in 8823, to. pay the $17 patient copayment for
patient D.G. in connection with prescription number 131882, involving
the provision of compounded drugs reimbursed by TRICARE. |

Overt Act No. 15: On March 23, 2015, defendant VAHEDI

 

purchased and caused the purchase of 33 Identity-Masked AMEX Gift
Cards with funds drawn from the FUSION RX Chase Account.

Overt Act No. 16: On March 30, 2015, defendant VAHEDI

 

purchased and caused the purchase of 40 Identity-Masked AMEX Gift
Cards with funds drawn from the FUSION RX Chase Account.

Overt Act No. 17: On April 3, 2015, defendant VAHEDI used and

 

caused the use of an Identity-Masked AMEX Gift Card with an AMEX card
number ending in 1031 to pay a $755.21 patient copayment for patient
G.F. in connection with prescription number 120566, involving the

provision of compounded drugs reimbursed by FEHBP.

16

 
10
11
12
13
14
15
16
17

18

19 |

20
21

22

23.

24
25
26
27

28

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 17 of 35 Page ID #:17

Overt Act No. 18: On or about April 7, 2015, defendant VAHEDI

 

used and caused the use of an Identity-Masked AMEX Gift Card, with an.
AMEX card number ending in 8461, to pay the $824.44 patient copayment
for patient M.J. in connection with prescription number 19378,
involving the provision of compounded drugs reimbursed by FEHBP.

Overt Act No. 19: On April 22, 2015, defendant VAHEDI emailed

 

defendant KIEFFER and Pearson with the subject line “Audit was today”
and instructing them as follows:
“Please make sure that all your patients know to say that they
did pay the copay and that they paid with credit card. If asked
for a card number the response should be I don’t remember which
card I used or I don’t have my wallet or purse with me.” |

Overt Act No. 20: On March 10, 2015, defendant KIEFFER issued

 

check number 2186, drawn on defendant KIEFFER’s First Bank Account
and bearing the memo “Jan Commissions,” to PHIRX, in the amount of

$470,937.25, which was a kickback payment.

 

Overt Act No. 21: On September 25, 2016, defendant VAHEDI sent
a text message from his cell phone number ending in 9393, to
defendant KIEFFER at his cell phone number ending in 4431, writing:
SIrm thinking of ways to get around this and if it comes down to
it we all have to say that any federally funded insurance
program was not included in the payments or something like that
but I can’t say that if Josh and his people say something

different.”

17

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 18o0f35 Page ID#18

COUNTS TWO AND THREE
[18 U.S.C. § 1343]
[ALL DEFENDANTS]
33. The Grand Jury realleges and incorporates here paragraphs 1
through 26 and 28 through .32 of this Indictment.

A. THE SCHEME TO DEFRAUD

 

34, Beginning no later than in or around November 2014, and
continuing through in or around April 2016, in Los Angeles County,
within the Central District of California, and elsewhere, defendants
FUSION RX, VAHEDI, and KEIFFER, together with Pearson and others
known and unknown to the Grand Jury, knowingly and with intent to
defraud, devised, participated in, and executed a scheme to defraud
the Operative PBMs and Affected Health Care Programs as to material
matters, and to obtain money and property from the Affected Health
Care Programs by means of material false and fraudulent pretenses,
representations, and promises, and the concealment of material facts.
B. OPERATION OF THE SCHEME TO DEFRAUD

35. The fraudulent scheme operated, in substance, as set forth
in paragraphs 28 (a). and 28 (f) through 28(0) of this Indictment
concerning the Fraudulent Copayment Arrangement.

Cc. USE OF INTERSTATE WIRES

 

36. On or about the following dates, within the Central
District of California, and elsewhere, defendants FUSION RX, VAHEDI,
and KEIFFER, along with Pearson and other co-schemers known and
unknown to the Grand Jury, for the purpose of executing the above-
described scheme to defraud, transmitted and caused the transmission
of the following items by means of wire communication in interstate

commerce, as set forth below:

18

 
10
11
12
13
14

15

16

“417
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 19 of 35 Page ID #:19

 

COUNT

DATE

INTERSTATE WIRE TRANSMISSION

 

TWO

12/2/2014

Claim submission of prescription #133115 for
patient-beneficiary T.W. from defendant
FUSION RX in Los Angeles, California, to
CVS's prescription claims center and
processing server located in Scottsdale,
Arizona.

 

THREE

 

1/16/2015

 

Claim submission of prescription #120203 for
patient-beneficiary J.D from defendant FUSION
RX in Los Angeles, California, to CVS’s
prescription claims center and processing
server located in Scottsdale, Arizona.

 

 

 

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 20 of 35 Page ID #:20

 

COUNTS FOUR THROUGH EIGHT
[18 U.S.C. SS 1347 (a) (2), 2(b)])
[ALL DEFENDANTS]
37. The Grand Jury realleges and incorporates here paragraphs 1
through 26 and 28 through 32 of this Indictment.

A. THE SCHEME TO DEFRAUD

 

38. Beginning on an unknown date, but no later than in or about
November 2014, and continuing to in or about April 2016, in Los
Angeles County, within the Central District of California, and
elsewhere, defendants FUSION RX, VAHEDI, and KIEFFER, together with
Pearson and others known and unknown to the Grand Jury, knowingly,
willfully, and with intent to defraud, executed, and attempted to
execute, a scheme and artifice to obtain money from the Affected
Health Care Programs by means of materially false and fraudulent
pretenses and representations and the concealment of material facts
im connection with the delivery of, and payment for, health care
benefits, items, and services.

B. MEANS BY WHICH THE SCHEME TO DEFRAUD WAS TO BE ACCOMPLISHED

39. The fraudulent scheme operated, in substance, as set forth
in paragraphs 28(a) and 28(f) through 28(0) of this Indictment —
concerning the Fraudulent Copayment Arrangement.

Cc. EXECUTIONS OF THE SCHEME TO DEFRAUD

40. On or about the dates set forth below, within the Central
District of California, and elsewhere, defendants FUSION RX, VAHEDI,
and KIEFFER, along with Pearson and others known and unknown to the
Grand Jury, knowingly and willfully executed and attempted to execute
the fraudulent scheme described above by:

///
20

 
10
11
12
13
14
15
16
17
18
19
20

21

22

23

24

25

26

27

28

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 21 0f 35 Page ID#:21

Submission of False Claims to the Affected Health Care Programs

(a) submitting and causing to be submitted to the Affected

Health Care Programs identified below, the following false and

fraudulent compounded drug prescription claims, among others, which

defendants FUSION RX, VAHEDI,

and KIEFFER knew to be submitted under

the false pretense that copayments had been collected from patient-

 

 

 

beneficiaries:

. AMOUNT

COUNT PATIENT | AFFECTED CLAIM RX COPAY AFFECTED
HEALTH | SUBMISSION | NUMBER | AMOUNT | yRaLTH CARE
pRowni DATE PROGRAM PAID

RAM ON CLAIM

FOUR TW. AETNA 12/2/2014 133115 $30 $854.96

FIVE J. FEHBP 1/16/2015 120203 | $91.22 $273.64.

 

 

 

 

 

 

 

Fraudulent Copayments Using Identify-Masked AMEX Gift Cards

(b) using: and causing the use of Identity-Masked AMEX Gift Cards

at point- -~of-sale terminals at defendant FUSION RX to conceal the fact

that patient copayments associated with the dispensing of the

compounded drug prescriptions identified below, among others, that .

were billed to the Affected Health Care Programs identified below,

were collected from the following patients,
FUSION RX, VAHEDI,

had not made such copayments:

when,

in fact, defendants

and KIEFFER knew that these: patients and others

 

 

 

 

AMOUNT
count | PATIENT | AFFECTED | DATE OF RX COPAY AFFECTED
HEALTH | FRAUDULENT | NUMBER | AMOUNT | praLTH CARE
phous COPAY ‘PROGRAM PAID
. ON CLAIM
SIX H.A. AETNA | 2/18/2015 | 135656 | $150 $467.93
SEVEN TRICARE | 3/6/2015 | 131881 S17 $11,533.85
EIGHT D.G. TRICARE | 3/6/2015 | 131882 $17 $7,547.99

 

 

 

 

 

 

 

 

 

ai

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 22 of 35 Page ID #:22

COUNTS NINE THROUGH TWELVE
[42 U.S.C. § 1320a-7b(b) (2) (B); 18 U.S.C. § 2]
[ALL DEFENDANTS ]

41. The Grand Jury realleges and incorporates here paragraphs 1
through 26 and 28 through 32 of this Indictment.

42. On or about the following dates, in Los Angeles County,
within the Central District of California, and elsewhere, defendants
FUSION RX, VAHEDI, and KIEFFER knowingly and willfully offered and
paid, aided and abetted the offer and payment, and willfully caused
to be offered and paid, remuneration, that is, checks payable in or
about the amounts set forth below, for Pearson, through PHIRX, to
arrange for and recommend purchasing and ordering goods, services,
and items, namely, Kickback-Tainted Prescriptions for dispensing at
defendant FUSION RX, for which payment could be made in whole and in
part under a Federal health care program, including the Affected

Federal Programs:

 

COUNT APPROXIMATE DATE REMUNERATION

 

Check number 2091, drawn on
defendant KIEFFER’s First Bank

NINE 11/11/2014 '|Account, in the amount of

$404,960.90, payable to PHIRX.

 

Check number 2142, drawn on
defendant KIEFFER’s First Bank
TEN 1/12/2015 _ Account, in the amount of
$469,287.00, payable to PHIRX.

 

Check number 2186, drawn on
ELEVEN 3/20/2015 defendant KIEFFER’s First Bank

Account, in the amount of
$470,937.25, payable to PHIRX.

 

Check number 2212, drawn on
TWELVE 4/10/2015 defendant KIEFFER’s First Bank
, Account, in the amount of
$432,748.80, payable to PHIRX

 

 

 

 

 

22

 
10
11
12
13
14
15
~16
17
18
_ 19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 23 of 35 Page ID #:23

COUNT THIRTEEN
[18 U.S.C. §§ 1028A(a) (1), 2(b)]
[ALL DEFENDANTS ]
43. The Grand Jury realleges and incorporates here paragraphs 1
through 26 and 28 through 32, and 38 through 40 of this Indictment.
44. On or about February 18, 2015, in Los Angeles County,
within the Central District of California, and elsewhere, defendants
FUSION RX, VAHEDI, and KIEFFER, knowingly transferred, possessed, and
used, and willfully caused to be transferred, possessed, and used,
without lawful authority, a means of identification of another
person, namely, the name of Aetna patient-beneficiary H.A., during
and in relation to Health Care Fraud, a felony violation of Title 18,

United States Code, Section 1347, as charged in Count Six of this

Indictment.

23

 
LO

11

12

13

14

15
16
17
18
19
20
21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 24 of 35 Page ID #:24

 

COUNT FOURTEEN
[18 U.S.C. § 1956(h)]
[ALL DEFENDANTS]

45. The Grand Jury realleges and incorporates here paragraphs 1
through 26 and 28 through 32 of this Indictment.
A. OBJECTS OF THE CONSPTRACY .

46. Beginning on an unknown date, but no later than in or about
October 2013, and continuing to at least in or about February 2016,
in Los Angeles County,.within the Central District of California, and
elsewhere, defendants FUSION RX, VAHEDI, and KIEFFER, along with
others known and unknown to the Grand Jury, knowingly conspired to
commit the following offenses against the United States:

a. Knowing that property involved in a financial
transaction represented the proceeds of some form of unlawful
activity, and which property was, in fact, the proceeds of specified
unlawful activity, namely, wire fraud, in violation of Title 18,
United States Code, Section 1343; health care fraud, in violation of
Title 18, United States Code, Section 1347; and illegal remuneration
for health care referrals, in violation of Title 42, United States
Code, Section 1320a-7b(b) (2) (B), conducting and attempting to conduct
financial transactions affecting interstate and foreign commerce
knowing that the transactions were designed in whole and in part to
conceal and disguise the nature, the location, the source, the
ownership, and the control of the proceeds of said unlawful activity,
in violation of Title 18, United States Code, Section
1956(a) (1) (B) (1); and |

b. Knowingly engaging and attempting to engage in
monetary transactions involving criminally derived property of a

24

 
. LO
Li
12
‘13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 25 of 35 Page ID #:25

value greater than $10,000, which property represented the proceeds
of specified unlawful activity, namely, wire fraud, in violation of
Title 18, United States Code, Section 1343; health care fraud, in
violation of Title 18, United States Code, Section 1347; and illegal
remuneration for health care referrals, in violation of Title 42,
United States Code, Section 1320a-7b (b) (2) (B), in violation of Title
18, United States Code, Section 1957 (a).
B. THE MANNER AND MEANS OF THE CONSPIRACY

47. The objects of the conspiracy were carried out, and to be
carried out, in substance, as follows:

a. | Marketers, acting at the direct ifpn of defendants
FUSION RX, VAHEDI, and KIEFFER, would steer Kickback-Tainted
Prescriptions to defendant FUSION RX for fulfillment.

b. Defendants FUSTON RX, VAHEDI, and KIEFFER .would cause
Kickback-Tainted Prescriptions to be filled and billed the Affected
Health Care Programs.

Cc. Defendants FUSION RX, VAHEDI, and KIEFFER would use
the insurance proceeds from the fulfillment of the Kickback-Tainted
Prescriptions to pay illegal kickbacks to marketers.

d. To conceal the nature, location, source, ownership,
and control of the funds used to pay kickbacks to marketers, that is,
to hide the fact that defendant FUSION RX was effectively paying
marketers to steer prescriptions to it, defendant VAHEDI would cause
payments -- often exceeding $10,000 -- to be made from defendant
FUSION RX to defendant KIEFFER, through Sheridan Medical, who would
then make the kickback payments to marketers.

e. Defendants VAHEDI and KIEFFER would use the remaining
insurance proceeds to make payments -- often exceeding $10,000 -- to

25

 
10

11

12

13

14

15

16

17

18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 26 of 35 Page ID #:26

fund their personal lifestyles.
Cc. OVERT ACTS

48. On or about the following dates, in furtherance of the
conspiracy and to accomplish its objects, defendants FUSION RX,
VAHEDI, and KIEFFER, and others known and unknown to the Grand Jury,
committed, willfully caused to be committed, and aided and abetted
the commission of the following overt acts, among others, within the
Central District of California, and elsewhere:

Overt Act No. 1:. On June 5, 2014, defendants VAHEDI and
KIEFFER caused the deposit of check number 2004, drawn on the FUSION
RX Chase Account, in the amount of $462,096.63, into KIEFFER’s First
Bank Account.

Overt Act .No. 2: On June 5, 2014, defendant VAHEDI caused
check number 2013, drawn on the FUSION RX Chase Account, in the
amount of $250,000, to be deposited in VAHEDI’s Personal Chase
Account.

Overt Act No. 3: On July 21, 2014, defendant VAHEDI caused
check number 2144, drawn on the FUSION. RX Chase Account, in the
amount of $37,000, to be deposited into a bank account associated
with Levy Racing, Inc., representing a partial payment on defendant
VAHEDI’s purchase of a 1963 Ford Mustang Cobra vehicle.

Overt Act No. 4: On October 28, 2014, defendant VAHEDI caused
a transfer of $1,468,012 from VAHEDI' s Personal Chase Account to an |
escrow account in partial payment of the purchase price of his
residence located on Bonhill Road in Los Angeles, California.

Overt Act No. 5: . On November 11, 2014, defendant KIEFFER,
through Sheridan Medical, issued check. number 2091, drawn on
KIEFFER’ s First Bank Account, in the amount of $404,967.90, to PHIRA.

26

 
Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 27 of 35 Page ID #:27

 

LO
11
12
13
14
15
16
17
18
19
20
21

22

23

24
25
26
27

28

 

 

Overt Act No. 6: On November 26, 2014, defendants VAHEDI and
KIEFFER caused the use of an Identity-Masked AMEX Gift Card, with a
card number ending in 1400, to pay a $65.07 patient copayment for
patient L.P. in connection with prescription number 132176, which
resulted.in a reimbursement of $18,238.53 to defendant FUSION RX, all.
or a portion of which was paid by Medicare.

Overt Act No. 7: On December 31, 2014, defendant VAHEDI
caused CVS to issue check number 1008236225, in the amount of
$146,210.85, consisting. of reimbursements for Kickback-Tainted.
Prescriptions.

Overt Act No. 8: On September 29, 2015, defendants VAHEDI and
KIEFFER caused the deposit of check number 3323, drawn on the FUSION
RX Chase Account, in the amount of $137,054.18, into KIEFFER’s First

Bank Account.

27

 
10
11
12
13
14
15
16
17
18
19
20
21
22

- 23
24
25
26
27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 28 of 35 Page ID #:28

 

FORFEITURE ALLEGATION ONE

[18 U.S.C. § 981 (a) (1) (C) and 28 U.S.C. § 2461 (c) ]

49, Pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States
Code, Section 2461(c), in the event of any defendant’s conviction of
the offenses set forth in any of Counts One through Three of this
Indictment.

50. Any defendant so convicted shall forfeit to the United |
States of America the following:

(a) all right, title, and interest in any. and all
property, real or personal, constituting, or derived from, any
‘proceeds traceable to the offenses, including but not limited to the
following: | |

i. The real property located at 510 N. Bonhill Rd.,
Los Angeles, CA 90049; and |

ii. The real property located at’ 12338 Sunset Park
Way, Los Angeles, CA 90064;

(b) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
‘described in subparagraph (a).

51. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461(c), any
defendant so convicted shall forfeit substitute property, up to the
value of the property described in the preceding paragraph if, as the
result of any act or omission of said defendant, the property
described in the preceding paragraph or any portion thereof

28

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 29 of 35 Page ID #:29

(a) cannot be located upon the exercise of due diligence; (b) has
been transferred, sold to, or deposited with a third party; (c) has
been placed beyond the subisdiction of the court; (d) has been

substantially diminished in value; or (e) has been commingled with

other property that cannot be divided without difficulty.

29

 
10.

11

12

13

14

15

16.

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 30 of 35 Page ID #:30

FORFEITURE ALLEGATION TWO
[18 U.S.C. § 982 and 28 U.S.C. § 2461 (c)]

52, Pursuant to Rule 32.2(a), Fed. R. Crim. P., notice is
hereby given that the United States will seek forfeiture as part of
any sentence, pursuant to Title 18, United States Code, Section
982(a) (7) and Title 28, United States Code, Section 2461(c), in the
event of any defendant’s conviction of the offenses set forth in any
of Counts Four through Twelve of this Indictment.

53. Any defendant so convicted shall forfeit to the United
States of America the following:

(a) All right, title, and interest in any and all
property, real or personal, that constitutes or is derived, directly
or indirectly, from the gross proceeds traceable to the commission of
any offense of conviction, including but not limited to the
following:

i. The real property located at 510 N. Bonhill Rd.,
Los Angeles, CA 90049; and
| ii. The real property located at 12338 Sunset Park
Way, Los Angeles,. CA 90064; and

(b) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

54, Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461(c), and
Title 18, United States Code, Section 982(b); any defendant so
convicted shall forfeit substitute property, up to the total value of
the property described in the preceding paragraph if, as a result of
any act or omission of said defendant, the property described in the

30

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 31 of 35 Page ID #:31

preceding paragraph, or any portion thereof (a) cannot be located
upon the exercise of due diligence; (b) has been transferred, sold to
or deposited with a third party; (c) has been placed beyond the
jurisdiction of the Court; (d) has been substantially diminished in
value; or (e) has been commingled with other property that cannot be

divided without difficulty.

31

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 32 of 35 Page ID #:32

.FORFEITURE ALLEGATION THREE

[18 U.S.C. §§ 982 and 1028 and 28 U.S.C. §2461(c)]

55. Pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Sections 982 and 1028 and Title 28, United States
Code, Section 2461(c) in the event of any defendant’s conviction of
the offense set forth in Count Thirteen of this Indictment.

56. Any defendant so convicted shall forfeit to the United
States of America the following:

(a) All right, title and interest in any and all property,
real or personal, constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of the offense,
including but not limited to the following:

i. The real property located at 510 N. Bonhill Rd.,
Los Angeles, CA 90049; and |

ii. The real property located at 12338 Sunset Park
Way, Los Angeles, CA 90064; and

(b) Any personal property used or intended to be used to
commit the offense; and |

(c) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraphs (a) and (hb).

57. Pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Sections 982(b) and

1028(qg), any defendant so convicted shall forfeit substitute
property, up to the total value of the property described in the
preceding paragraph if, as the result of any act or omission of said

32

 
10
11
12
13
14
15
16
17
18
49
20
21
22
23
24
25
26
27

28

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 33 of 35 Page ID #:33

 

 

 

defendant, the property described in the preceding paragraph, or any
portion thereof: (a) cannot be located upon the exercise of due
diligence; (b) has been transferred, sold to or deposited with a
third party; (c) has been placed beyond the jurisdiction of the
court; (d) has been substantially diminished in value; or (e) has
been commingled with other property that cannot be divided without

difficulty.

33

 
10
11

12

13°

14

15

16

17

18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00531-CAS Document 1 Filed 09/12/19 Page 34o0f 35 Page ID #:34

 

FORFEITURE ALLEGATION FOUR
[18 U.S.C. § 982 and 28 U.S.C. § 2461 (c)]

58. Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States will seek
forfeiture as part of any sentence, pursuant to Title 18, United
States Code, Section 982(a)(1) and Title 28, United States Code,
Section 2461(c),.in the event of any defendant’s conviction of the
offense set forth in Count Fourteen of this Indictment. |

59. Any defendant so convicted shall forfeit to the United
States of America the following:

(a) Any property, real or personal, involved in such
offense, and any property traceable to such property, including but
not limited to the following: .

a. The real property located at 510 N. Bonhill Rd.,
Los Angeles, CA 90049; and

ii. The real property located at 12338 Sunset Park
Way, Los Angeles, CA 90064; and

(b) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

60. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982 (b) (1),
and Title 18, United States Code, Section 982(b) (2), any defendant so
convicted shall forfeit substitute property, if, by any act or |
omission of said defendant, the property described in the preceding
paragraph, or any portion thereof: (a) cannot be located upon the
exercise of due diligence; (b) has been transferred, sold to, or
deposited with a third party; (c) has been placed beyond the

34

 
10

11

12

13

14

15

16

17

‘18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00531-CAS Document1 Filed 09/12/19 Page 35 of 35 Page ID #:35

 

“jurisdiction of the court; (d) has been substantially diminished in

value; or (e) has been commingled with other property that cannot be
divided without difficulty. substitution of assets shall not be
ordered, however, where the convicted defendant acted merely as an
intermediary who handled but did not retain the property in the
course of the money laundering offense unless the defendant, in
committing the offense or offenses giving rise to the forfeiture,
conducted three or more separate transactions involving a total of

$100,000.00 or more in any twelve-month period.

A TRUE BILL &

[6]

 

Foreperson

NICOLA T. HANNA
United States Attorney

Sate M4. Gacringey— cas .
Deputy Cke§ Crees) Division Fer:
BRANDON D. FOX

' Assistant United States Attorney

Chief, Criminal Division

RANEE A. KATZENSTEIN
Assistant United States Attorney
Chief, Major Frauds Section

KRISTEN A. WILLIAMS
Assistant United States Attorney
Deputy Chief, Major Frauds Section

ASHWIN JANAKIRAM

ALEXANDER B. SCHWAB

Assistant United States Attorneys
Major Frauds Section

35

 
